Citation Nr: 1102706	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-26 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an initial increased evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD) .


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran served on active duty from November 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  


FINDINGS OF FACT

1.  For the period prior to March 5, 2007, the Veteran's PTSD was 
not manifested by occupational impairment with reduced 
reliability and productivity.  

2.  For the period since March 5, 2007, the Veteran's PTSD is not 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  


CONCLUSIONS OF LAW

1.  For the period prior to March 5, 2007, the criteria for an 
evaluation greater than 30 percent for PTSD are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411.  

2.  For the period since March 5, 2007, the criteria for an 
evaluation greater than 50 percent for PTSD are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.130, Diagnostic Code 9411.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

As service connection, an initial rating, and an effective date 
have been assigned for PTSD, the notice requirements of 
38 U.S.C.A. § 5103(a) have been met.  

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim.  
The Veteran underwent VA examinations to assess the severity of 
his PTSD in December 2005 and July 2007.  On review, these 
examinations contain relevant findings and are adequate for 
rating purposes.  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the fairness 
of this adjudication.  38 C.F.R. § 3.159(c).

Analysis

In December 2005, the RO granted entitlement to service 
connection for PTSD as related to Vietnam combat service and 
assigned a 10 percent evaluation effective August 31, 2005.  In 
January 2006, the Veteran disagreed with this decision and 
requested that the RO consider a 30 percent evaluation.  In 
February 2007, the RO increased the evaluation for PTSD to 30 
percent disabling effective August 31, 2005 and indicated that 
this was a complete grant based on the Veteran's previous 
statement.  In a March 2007 statement, the Veteran indicated that 
he wanted to appeal this rating and a statement of the case was 
furnished in August 2007.  At that time, the RO increased the 
evaluation for PTSD to 50 percent disabling effective March 5, 
2007.  The Veteran subsequently perfected this appeal.  

Considering the Veteran's March 2007 statement, the Board does 
not consider the February 2007 increase a complete grant of the 
benefit sought.  As such, the appeal is considered to stem from 
the initial grant of service connection.  

The Veteran contends that the assigned evaluations do not 
adequately reflect the severity of his disability.  In his VA 
Form 9, he argued that his PTSD was severe enough to justify a 70 
percent rating.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a 
service-connected disorder requires a review of a veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1, 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply to a veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a disability rating was not limited to that reflecting the 
then current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Id. at 126-
127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated pursuant to the General Rating Formula for 
Mental Disorders.  A 30 percent evaluation is warranted when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411. 

A 50 percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); and the inability to establish and 
maintain effective relationships.  Id. 

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id. 

The symptoms listed in the rating schedule are not intended to 
constitute an exhaustive list, but rather serve as examples of 
the type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The global assessment of functioning scale reflects the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).  A global assessment of 
functioning score of 51-60 indicates moderate symptoms or 
moderate difficulty in social, occupational or school 
functioning, while a score of 61-70 indicates some mild symptoms 
or some difficulty in social, occupational or school functioning.  
See American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM -IV).  The Board 
is cognizant that a global assessment of functioning score is not 
determinative by itself.

In evaluating the claim, the Board observes that the RO assigned 
staged ratings.  See Fenderson.  Specifically, a 30 percent 
evaluation from August 31, 2005; and a 50 percent evaluation from 
March 5, 2007.  Thus, the Board will consider what evaluation is 
warranted for the periods prior to and since March 5, 2007.

For the period prior to March 5, 2007

On VA examination in December 2005, the Veteran reported that he 
had not been experiencing any particular problem until about 3 
years ago when the Iraq war started.  He started experiencing 
frequent flashbacks and nightmares.  Daytime triggers included 
various loud noises and sounds associated with his work.  He 
feels extremely deprived of rest and energy due to frequent 
waking up at night.  The Veteran felt uncomfortable describing 
any of his wartime experiences.  He stated that he was also 
becoming extremely detached and unemotional and found himself 
isolating, even from his spouse.  He is frequently lost in 
thoughts from his past.  He is unable to watch news broadcasts 
and has not been able to hunt for the last 2 years.  

On mental status examination, he was casually and appropriately 
dressed and well groomed.  He was somewhat guarded but polite and 
cooperative.  Speech was of moderate rate, pitch, and volume with 
good clarity.  Affect was constricted but appropriate to ideation 
and situation.  Mood was neutral and the Veteran was coherent, 
relevant, and goal directed.  He denied suicidal or homicidal 
ideation but admitted to feeling somewhat anxious.  He denied 
hallucinations but admitted to flashbacks and nightmares.  
Sensorium was clear.  Concentration, attention span, and memory 
were good.  He was oriented, had a fair fund of knowledge, and 
was fairly abstract in his thinking.  Judgment and insight were 
fair.  Diagnosis was PTSD.  Global assessment of functioning 
score was 70.  The examiner noted that the Veteran met criteria 
for delayed onset of PTSD but had been able to cope quite well 
until recently.  

In his January 2006 notice of disagreement, the Veteran reported 
that his PTSD seriously affected his life, lifestyle, 
relationship with family and friends, and his ability to properly 
function at his job.  In a March 2006 statement, the Veteran 
reported that he had only worked 3 weeks since the middle of 
December 2005.  He stated that lack of rest was affecting his job 
performance and attendance.  He also reported that down time was 
a problem because it allowed him more to time to flash back to 
his past experiences.  

As noted, the RO assigned a 30 percent evaluation for the 
Veteran's PTSD for the period from August 31, 2005 to March 5, 
2007.  In determining the appropriate evaluation for this period, 
the Board has considered the Veteran's complaints that his PTSD 
symptoms were seriously affecting his social and occupational 
functioning.  On review, the predominant complaint during this 
period appears to be sleep disturbance affecting job performance 
and attendance.  The Board acknowledges that such complaints 
would likely be associated with disturbances of motivation and 
mood and would likely impact the ability to maintain effective 
work relationships.  Notwithstanding, the Veteran was apparently 
able to maintain employment.  Additionally, there was no 
indication of speech problems, panic attacks, difficulty in 
understanding complex commands, or impaired memory, judgment, or 
abstract thinking; and the Board does not find that the overall 
disability picture meets or more nearly approximates the criteria 
for a 50 percent evaluation.  

For the period since March 5, 2007

In a statement received March 5, 2007, the Veteran stated that 
his condition had worsened since 2005.  He reported that he had 
gone from supervising large contracts to just being a worker due 
to his inability to focus.  He also reported that his wife was 
involved in a serious auto accident and that this had taken a 
heavy toll on him mentally.  

The Veteran most recently underwent a VA examination in July 
2007.  Since his last examination, he had not been hospitalized 
or received mental health treatment.  He reported continued sleep 
disturbances with nightmares approximately 3 times per week 
resulting in him awakening and experiencing fear and panic.  He 
reported impaired work performance due to fatigue and 
difficulties with focus and concentration.  He relayed increased 
symptoms of PTSD, to include intrusive recollections, 
irritability and anger outbursts, and hypervigilance.  He lost 
approximately 45 days of work (2 days per month) and had to 
switch jobs on 4 occasions since his last examination.  He 
related loss of work to fatigue subsequent to sleep disturbance.  
He generally works full-time hours.  He reported significant 
exacerbation in his PTSD symptoms since his wife's accident.  He 
relayed no changes in the quality of relationships with his 
children and he has several friends with regular contact.  He 
also enjoys camping approximately one time per month.  He no 
longer pursues woodworking, but was unable to articulate why.  He 
reported a remote history of assaultiveness, last occurring 15 
years ago. 

On mental status examination, there was no impairment of thought 
processes or communication and the Veteran denied delusional 
thinking or hallucinations.  Eye contact and interaction during 
the session was appropriate.  The Veteran denied suicidal and 
homicidal ideation.  He appeared able to maintain minimal 
personal hygiene and basic activities of daily living.  He was 
oriented appropriately and did not demonstrate memory loss or 
obsessive or ritualistic behaviors.  Rate and flow of speech was 
logical, coherent and sequential.  He did not report symptoms 
consistent with panic attacks.  He has intermittent depressive 
symptoms and anxiety symptoms.  He did not report or demonstrate 
impaired impulse control.  Psychometric data indicated moderate 
to severe PTSD symptoms.  Diagnosis was PTSD, chronic, with 
delayed onset.  Global assessment of functioning score was 55.  

The examiner provided extensive summary and concluded that the 
Veteran's PTSD symptoms profile appeared to be producing 
significant impairment in his functional status and quality of 
life.  Prognosis for improvement appeared good and the Veteran 
expressed an interest in treatment.  The examiner further stated 
that there appeared to be reduced reliability in productivity due 
to PTSD signs and symptoms and that this was especially evident 
in decreased functioning in employment and resulting loss in 
position.  

As noted, the RO assigned a 50 percent evaluation for PTSD 
effective March 5, 2007.  On review, the Board does not find that 
the Veteran's disability picture for this period meets or more 
nearly approximates the criteria for a 70 percent evaluation.  In 
making this determination, the Board has considered the evidence 
suggesting difficulty in adapting to stressful circumstances, 
such as work.  That is, the Veteran reports occupational 
impairment with loss of responsibilities and frequent job 
changes.  Notwithstanding, it appears that he has continued to 
obtain and maintain employment and the examiner described the 
PTSD symptoms as causing reduced reliability and productivity, 
which is consistent with a 50 percent evaluation.  The Board does 
not find significant deficiencies in other areas, such as family 
relations, judgment, thinking or mood.  Evidence of record does 
not show suicidal ideation or obsessional rituals.  There is some 
evidence of depression, although this appears intermittent and 
does not affect his ability to function.  There is no evidence of 
current impaired impulse control.  The Veteran is able to 
maintain personal hygiene and is capable of performing the 
activities of daily living.  He is also able to maintain 
relationships with his spouse and children as well as some 
friends.  

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate. Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).

As discussed above, the rating criteria for service-connected 
PTSD reasonably describes the Veteran's disability level and 
symptomatology.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluations are adequate, and no referral for extraschedular 
evaluation is required.  Id.


ORDER

An evaluation greater than 30 percent for PTSD for the period 
prior to March 5, 2007; and an evaluation greater than 50 percent 
for PTSD for the period since March 5, 2007 are denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


